            Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 1 of 10



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118601

                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                 TACOMA DIVSION



 Hwang Myong, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                           Plaintiff,            CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Mid-Minnesota Management Services, Inc. d/b/a
 Collection Resources,

                                           Defendant.


       Hwang Myong, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Mid-Minnesota Management Services, Inc. d/b/a Collection Resources (hereinafter
referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.       This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).



                                                   1
               Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 2 of 10



          3.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
          4.       At all relevant times, Defendant conducted business within the State of
Washington.


                                                PARTIES
          5.       Plaintiff Hwang Myong is an individual who is a citizen of the State of Washington
residing in King County, Washington.
          6.       Plaintiff is a natural person allegedly obligated to pay a debt.
          7.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.       On information and belief, Defendant Mid-Minnesota Management Services, Inc.
d/b/a Collection Resources, is a Minnesota Corporation with a principal place of business in
Stearns County, Minnesota.
          9.       Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.      Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.      The principal purpose of Defendant's business is the collection of such debts.
          12.      Defendant uses the mails in its debt collection business.
          13.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                            ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.      Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.      The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.      The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.      The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.      At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.




                                                     2
          Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 3 of 10



       19.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
       20.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated August 21, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
       21.     The Letter conveyed information regarding the alleged Debt.
       22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       23.     The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
       24.     The Letter was received and read by Plaintiff.
       25.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
       26.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       27.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.


                                         FIRST COUNT
                               Violation of 15 U.S.C. § 1692g(a)(2)
       28.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       29.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       30.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       31.     To comply with 15 U.S.C. § 1692g(a)(2), a statement of “the name of the creditor
to whom the debt is owed” must clearly convey, from the perspective of the least sophisticated
consumer, the actual name of the creditor to whom the debt is owed.
       32.     To comply with 15 U.S.C. § 1692g(a)(2), a statement of “the name of the creditor



                                                  3
          Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 4 of 10



to whom the debt is owed” must accurately convey, from the perspective of the least sophisticated
consumer, the actual amount of the debt.
        33.    To comply with 15 U.S.C. § 1692g(a)(2), a statement of “the name of the creditor
to whom the debt is owed” must convey without ambiguity, from the perspective of the least
sophisticated consumer, the name of the creditor to whom the debt is owed.
        34.    Even if a debt collector conveys the required information, the debt collector
nonetheless violates the 15 U.S.C. § 1692g(a)(2) if it conveys that information in a confusing or
contradictory fashion so as to cloud the required message with uncertainty in the eyes of the least
sophisticated consumer.
        35.    Merely naming an entity without specifically identifying the entity as “the creditor
to whom the debt is owed” is not sufficient to comply with 15 U.S.C. § 1692g(a)(2).
        36.    The Letter fails to identify by name and label any entity as “creditor,” “original
creditor,” “current creditor, “or “account owner.”
        37.    The Letter states “Re:”, followed by the name of an entity.
        38.    The Letter demands payment be made to Defendant.
        39.    The Letter fails to indicate whether the “Re:” refers to the owner of the alleged
Debt.
        40.    The Letter fails to indicate whether the “Re:” refers to Plaintiff's creditor.
        41.    The Letter fails to indicate whether the “Re:” refers to Plaintiff's current creditor.
        42.    The Letter fails to indicate whether the “Re:” refers to Plaintiff's original creditor.
        43.    The Letter fails to indicate whether the “Re:” refers to the creditor to whom the
alleged Debt is owed.
        44.    As a result of such failures, Defendant did not clearly convey, from the perspective
of the least sophisticated consumer, the owner of the alleged Debt as required by 15 U.S.C. §
1692g(a)(2).
        45.    As a result of such failures, the least sophisticated consumer would likely be
confused as to the owner of the alleged Debt.
        46.    As a result of such failures, the least sophisticated consumer would likely be
uncertain as to owner of the alleged Debt.




                                                  4
           Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 5 of 10



         47.     As a result of such failures, Defendant did not clearly convey, from the perspective
of the least sophisticated consumer, the creditor to whom the alleged Debt is owed as required by
15 U.S.C. § 1692g(a)(2).
         48.     As a result of such failures, Defendant did not accurately convey, from the
perspective of the least sophisticated consumer, the creditor to whom the alleged Debt is owed as
required by 15 U.S.C. § 1692g(a)(2).
         49.     As a result of such failures, Defendant did not convey without ambiguity, from the
perspective of the least sophisticated consumer, the creditor to whom the alleged Debt is owed as
required by 15 U.S.C. § 1692g(a)(2).
         50.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(2) and is liable
to Plaintiff therefor.

                                        SECOND COUNT
                          Violations of 15 U.S.C. §§ 1692e and 1692e(10)
         51.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         52.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         53.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         54.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         55.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         56.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         57.     For purposes of 15 U.S.C. § 1692e, the failure to clearly and accurately identify the
owner of a debt is unfair and deceptive to the least sophisticated consumer.
         58.     The owner of a debt must be clearly conveyed from the perspective of the least
sophisticated consumer.




                                                   5
            Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 6 of 10



          59.   The owner of a debt must be accurately conveyed from the perspective of the least
sophisticated consumer.
          60.   The owner of a debt must be conveyed without ambiguity from the perspective of
the least sophisticated consumer.
          61.   The identity of the owner of a debt is a material piece of information to a consumer.
          62.   Knowing the identity of the owner of a debt affects how a consumer responds to a
debt collector's attempts to collect the debt.
          63.   Defendant failed to explicitly state the owner of the alleged Debt.
          64.   Defendant failed to clearly state the owner of the alleged Debt.
          65.   The least sophisticated consumer would likely be confused as to the owner of the
alleged Debt.
          66.   The least sophisticated consumer would likely be uncertain as to owner of the
alleged Debt.
          67.   Because the Letter can reasonably be read by the least sophisticated consumer to
have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
          68.   Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
within the meaning of 15 U.S.C. § 1692e.
          69.   The least sophisticated consumer would likely be deceived by the Letter.
          70.   The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          71.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                              THIRD COUNT
                                       Violation of 15 U.S.C. § 1692f
          72.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          73.   15 U.S.C. § 1692f(1) prohibits the collection of any amount, including any fee or
charge incidental to the debt unless such amount is expressly authorized by the agreement creating
the debt or permitted by law.



                                                     6
           Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 7 of 10



         74.     Pursuant to RCW 62A. 3-515 the maximum fee allowed for a returned check cannot
exceed $40.00 or the face amount of the check, whichever is less.
         75.     The Letter states that Defendant charges $30.00 for returned checks.
         76.     Defendant’s threat to collect a fee of $30.00 for a returned check is a violation of
RCW 62A. 3-515.
         77.     Defendant’s attempt to collect a fee of $30.00 for a retuned check when the
maximum amount allowed in Washington State cannot exceed $40.00 or the face amount of the
check, is a violation of 15 U.S.C. § 1692f(1).
         78.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692f and is liable to
Plaintiff therefor.

                                        FOURTH COUNT
                                   Violation of 15 U.S.C. § 1692e
         79.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         80.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         81.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
         82.     Defendant’s threat to impose a fee of $30.00 for a returned check when the
maximum amount cannot exceed $40.00 or the face amount of the check, whichever is less in
Washington State, is a false representation of the character, amount, or legal status of any debt, in
violation of 15 U.S.C. § 1692e(2)(A).
         83.     15 U.S.C. § 1692e(2)(B) prohibits the false representation of any services rendered
or compensation that may be lawfully received by any debt collector for the collection of a debt.
         84.     Defendant’s threat to impose a fee of $30.00 for a returned check when the
maximum amount cannot exceed $40.00 or the face amount of the check, whichever is less in
Washington State, is a false representation of any services rendered or compensation that may
be lawfully received by any debt collector for the collection of a debt, in violation of 15 U.S.C. §
1692e(2)(B).
         85.     15 U.S.C. § 1692e(5) prohibits the threat to take any action that cannot legally be
taken or that is not intended to be taken.
         86.      Defendant’s threat to impose a fee of $30.00 for a returned check when the amount


                                                   7
          Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 8 of 10



cannot exceed $40.00 or the face amount of the check, whichever is less in Washington State, is a
threat to take action that cannot legally be taken or that is not intended to be taken, in violation of
15 U.S.C. § 1692e(5).
        87.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        88.     Defendant’s statement that it is entitled to collect a fee of $30.00 for a returned
check when the maximum amount cannot exceed $40.00 or the face amount of the check,
whichever is less in Washington State, is a false representation or deceptive means to collect or
attempt to collect any debt, in violation of 15 U.S.C. § 1692e(10).
        89.     Defendant violated the aforementioned sections of the FDCPA and is liable to
Plaintiff therefor.


                                       CLASS ALLEGATIONS
        90.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of Washington.
        91.     Plaintiff seeks to certify two classes of:
                      i. All consumers to whom Defendant sent a collection letter failing to
                      explicitly state the owner of the alleged Debt, substantially and
                      materially similar to the Letter sent to Plaintiff, which letter was sent
                      on or after a date one year prior to the filing of this action to the present.

                      ii. All consumers to whom Defendant sent a collection letter stating
                      that Defendant was entitled to charge $30.00 for a returned check,
                      which letter was sent on or after a date one year prior to the filing of
                      this action to the present.

        92.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        93.     The Class consists of more than thirty-five persons.
        94.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        95.     The prosecution of separate actions by individual members of the Class would



                                                     8
           Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 9 of 10



create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        96.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        97.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.




                                                   9
       Case 2:20-cv-00523-JCC Document 1 Filed 04/03/20 Page 10 of 10



DATED: April 2, 2020
                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 118601




                                     10
